USCA11 Case: 20-12295    Date Filed: 04/13/2021   Page: 1 of 6



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12295
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:05-cr-00268-ODE-JSA-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

KENDRICK TERRELL,
a.k.a. Kendrick,
a.k.a. Robert Smith,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 13, 2021)

Before JILL PRYOR, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12295       Date Filed: 04/13/2021    Page: 2 of 6



      Kendrick Terrell appeals the district court’s order denying his motion to

reduce his sentence under § 404(b) of the First Step Act of 2018. Because the

district court lacked the authority to reduce his sentence, we affirm.

                                          I.

      In 2006, Terrell pled guilty to one count of conspiring to distribute and

possess with intent to distribute at least one kilogram of heroin and at least 50

grams of crack cocaine and one count of distributing at least 50 grams of crack

cocaine. Because Terrell had at least one prior conviction for a felony drug

offense, he faced a mandatory minimum sentence of 20 years’ imprisonment on

each count. See 21 U.S.C. § 841(b)(1)(A)(i), (iii) (2006).

      At the sentencing hearing, the district court calculated Terrell’s guidelines

range as 210 to 262 months’ imprisonment but explained that he was subject to a

minimum sentence of 240 months’ imprisonment on each count. The district court

ultimately sentenced him to two concurrent terms of 240 months.

      In 2010, Congress passed the Fair Sentencing Act to address disparities in

sentences between offenses involving crack cocaine and those involving powder

cocaine. See Pub. L. No. 111-220, 124 Stat. 2372 (2010); see also Kimbrough v.

United States, 552 U.S. 85, 97–100 (2007) (providing background on disparity).

The Fair Sentencing Act increased the quantity of crack cocaine necessary to

trigger the highest statutory penalties from 50 grams to 280 grams and the quantity


                                          2
           USCA11 Case: 20-12295           Date Filed: 04/13/2021       Page: 3 of 6



of crack cocaine necessary to trigger intermediate statutory penalties from 5 grams

to 28 grams. See Fair Sentencing Act § 2; 21 U.S.C § 841(b)(1)(A)(iii), (B)(iii).

But the Fair Sentencing Act’s reduced penalties applied only to defendants who

were sentenced on or after the Fair Sentencing Act’s effective date. Dorsey v.

United States, 567 U.S. 260, 264 (2012).

       Recently, Congress passed the First Step Act of 2018, Pub. L. No. 115-391

§ 404, 132 Stat. 5194, 5222 (2018). Among other things, the First Step Act gives

district courts the discretion “to apply retroactively the reduced statutory penalties

for crack-cocaine offenses in the Fair Sentencing Act of 2010 to movants

sentenced before those penalties became effective.” United States v. Jones,

962 F.3d 1290, 1293 (11th Cir. 2020).

       After the First Step Act went into effect, Terrell filed a motion in the district

court seeking a sentence reduction. After considering submissions from Terrell

and the government, the district court denied Terrell’s motion with respect to the

conspiracy count. The court found that Terrell was ineligible for a reduction on

this count because the conspiracy involved heroin and thus did not qualify as a

covered offense under the First Step Act.1



       1
          The district court found that Terrell was eligible for a sentence reduction for the
distribution offense, which involved only crack cocaine, and reduced his sentence on this count
to 120 months. But this reduction had no effect on the total length of Terrell’s sentence because
the sentence for the distribution offense ran concurrently with the sentence for the conspiracy
offense, which remained unchanged.
                                                3
          USCA11 Case: 20-12295       Date Filed: 04/13/2021    Page: 4 of 6



      This is Terrell’s appeal.

                                          II.

      We review de novo whether a district court had authority to modify a term of

imprisonment under the First Step Act. Jones, 962 F.3d at 1296.

                                         III.

      District courts generally lack the authority to modify a term of imprisonment

once it has been imposed. See 18 U.S.C. § 3582(c). But the First Step Act permits

district courts to reduce some previously-imposed terms of imprisonment for

offenses involving crack cocaine. See First Step Act § 404. When a movant has a

“covered offense,” a district court has discretion to grant a sentence reduction and

shall impose a sentence “as if sections 2 and 3 of the Fair Sentencing Act of 2010

. . . were in effect at the time the covered offense was committed.” Id. § 404(b).

      In Jones, we addressed when the First Step Act authorizes a district court to

reduce a movant’s sentence. We explained that to be eligible for a sentence

reduction, a movant must have a “covered offense,” meaning he has to have been

sentenced for a crack-cocaine offense that triggered the higher penalties in

§ 841(b)(1)(A)(iii) or (B)(iii). Jones, 962 F.3d at 1298. But even when a movant

has a conviction for a covered offense, a district court is not necessarily authorized

to reduce his sentence because the First Step Act specifies that the district court has

to impose a reduced sentence “as if” the Fair Sentencing Act had been in effect at


                                          4
          USCA11 Case: 20-12295       Date Filed: 04/13/2021   Page: 5 of 6



the time the covered offense was committed. Id. at 1303 (internal quotation marks

omitted). When a movant’s sentence is already equal to what his mandatory-

minimum sentence would have been under the Fair Sentencing Act, he is ineligible

for a sentence reduction because his “sentence would have necessarily remained

the same had the Fair Sentencing Act been in effect.” Id.

      On appeal, Terrell argues that the district court erred in concluding that his

conspiracy conviction did not qualify as a covered offense under the First Step Act.

Because we recently held that a multi-drug conspiracy offense that includes both

crack cocaine and another controlled substance qualifies as a covered offense,

United States v. Taylor, 982 F.3d 1295, 1299–1300 (11th Cir. 2020), we conclude

that the conspiracy conviction was a covered offense.

      Even though Terrell had a covered offense, the district court still lacked the

authority to reduce Terrell’s sentence for the conspiracy conviction. If Terrell had

been sentenced under the Fair Sentencing Act, given his prior conviction for a

felony drug offense and the fact that the conspiracy involved at least one kilogram

of heroin, the statutory penalty range for the conspiracy offense would have been

20 years to life. See 21 U.S.C. § 841(b)(1)(A)(1) (2011). Because Terrell’s

current sentence of 20 years is equal to the lowest statutory penalty that would

have been available under the Fair Sentencing Act, the district court lacked the

authority to reduce his sentence. See Jones, 962 F.3d at 1303.


                                          5
  USCA11 Case: 20-12295   Date Filed: 04/13/2021   Page: 6 of 6



AFFIRMED.




                              6